Peter J. Vazquez, Jr. nj & ny bars Jeffrey Heldman nj & ny bars Steven L. Vazquez nj & ny bars of counsel September 2, 2014 Sonia Bednarowski United States Securities and Exchange Commission Washington, D.C.20549 Re:Premiere Opportunities Group, Inc. Form 10-K for Fiscal Year Ended December 31, 2013 Filed April 16, 2014 File No.000-52047 Dear Ms. Bednaroski: This correspondence shall confirm that Premiere Opportunities Group, Inc. Shall have until September 8, 2014 to file an amended 10-K. Thank you. Very truly yours, PETER J. VAZQUEZ, JR. Tel 973.434.7062 Fax 973.434.7063 18 Hook Mountain Road Pine Brook, New Jersey 07058 pvazquez@vazquezfirm.com www.vazquezfirm.com
